Citation Nr: 9919494	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  92-03 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
anxiety reaction, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1951 to 
March 1954.  This appeal arises from a February 1991 rating 
decision of the Providence, Rhode Island, regional office 
(RO) which denied an increased evaluation for the veteran's 
service-connected anxiety reaction, rated as 30 percent 
disabling.  By a rating action dated in January 1999, the 30 
percent disability evaluation was increased to 50 percent, 
effective October 31, 1990.

This matter was Remanded by the Board of Veterans' Appeals 
(Board) in August 1992 and March 1997 for the purpose of 
obtaining additional medical evidence and affording due 
process to the veteran.  The matter has been returned to the 
Board for appellate review.

REMAND

The veteran argues that the symptoms of his psychiatric 
condition adversely impact his ability to work and maintain 
effective relationships with his employer and co-workers.  He 
says he has been unable to hold a job for more than a year 
since his discharge.  The veteran maintains that the total 
number of years he has worked post-service has been about 10 
years.  He also asserts that his service-connected 
psychiatric condition causes insomnia and homicidal feelings. 

As part of its March 1997 Remand, the Board requested that 
the veteran be afforded a VA psychiatric examination.  
Specific questions were asked in connection therewith.  The 
examiner was asked to discuss the effect the veteran's 
service-connected disability had on his social and industrial 
adaptability.  In that regard, the examiner was also 
requested to provide a Global Assessment of Functioning (GAF) 
Scale score and define what the score represented in 
accordance with the appropriate edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders.  The psychiatric examination afforded 
to the veteran in November 1998 failed to clearly address 
these questions.  

Specifically, the examiner failed to comment on how the 
veteran's service-connected disability impacted on his 
ability to work.  Further, the examiner indicated that the 
veteran maintained his composure during the course of the 
examination and displayed a warm affect.  His speech was 
observed to be clear and coherent.  The examiner also 
reported that the veteran's judgment was not impaired, and 
that he was oriented to time, place, and person.  However, 
despite these seemingly positive findings, the veteran was 
assigned a GAF of 40.  A GAF of 20 is indicative of "severe 
impairment."  See American Psychiatric Association: Quick 
Reference to the Diagnostic Criteria from Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition. 
Washington, DC, American Psychiatric Association, 1994.

The U.S. Court of Appeals for Veterans Claims (Court) has 
stated that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  In light of the discrepancy between the 
findings on the November 1998 examination and the GAF score 
assigned, the Board finds that another VA psychiatric 
examination should be provided to the veteran.

The Board also observes that it previously determined that 
the veteran had filed a claim of unemployability due to his 
service-connected psychiatric disability, that said claim was 
"inextricably intertwined" with the issue on appeal, and 
that the unemployability claim had to be adjudicated prior to 
a final determination with respect to the pending claim.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, as 
part of its August 1992 Remand, the Board asked the RO to 
develop this issue.  The RO received similar instructions 
from the Board in its March 1997 Remand.  To date, there is 
no evidence that the RO has attempted to adjudicate the issue 
of the veteran's entitlement to a total disability rating 
based on individual unemployability.

In a recently issued decision, the Court held that a remand 
by the Board confers on the appellant, as a matter of law, 
the right to compliance with the remand orders, and imposes 
upon the Secretary of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the remand.  Furthermore, 
the Court held that where "the remand orders of the Board . 
. . are not complied with, the Board itself errs in failing 
to insure compliance."  Stegall v. West, 11 Vet. App. 268 
(1998).  Once again, the issue of the veteran's entitlement 
to a total disability evaluation based upon individual 
unemployability is referred to the RO for proper 
adjudication.

Finally, the VA has a duty to assist a claimant in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998).  The duty 
to assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes the 
procurement of medical records to which the veteran has made 
reference.  Littke v. Derwinski 1 Vet. App. 90 (1990).  As 
this matter is being returned for another psychiatric 
examination, the RO should obtain the veteran's current 
medical records pertaining to the treatment of his service-
connected psychiatric disorder.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should inform the veteran that 
it will consider the issue of entitlement 
to a total disability evaluation based 
upon individual unemployability.  He 
should be provided the opportunity to 
furnish additional evidence or argument 
on this issue.  In the event the claim is 
denied, the veteran should be provided 
proper notice thereof, with his appellate 
rights.

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for his 
service-connected psychiatric condition 
since 1990.  After securing the necessary 
release(s), the RO should obtain those 
records.

3.  After the above has been 
accomplished, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the severity of his service-
connected anxiety reaction.  The veteran 
and his representative should be notified 
of the date, time, and place of the 
examination in writing, and the RO should 
advise the veteran that, pursuant to 
federal regulations, failure to report 
for the examination, without good cause 
shown, may result in the denial of his 
claim for an increased rating.  A copy of 
the notification letter should be 
associated with the claims file.  In 
conjunction with the examination, the 
examiner must review the claims folder, 
the revised criteria for rating 
psychiatric disabilities which came into 
effect November 7, 1996, and the criteria 
in effect prior to November 7, 1996.  
Such tests as the examiner deems 
necessary should be performed.

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

a)  The examiner must address the 
mental status findings as set forth 
in both rating schedules as the 
Board must rate disabilities based 
on the criteria set forth in those 
regulations.  

b)  The examiner should be asked to 
enter a complete multiaxial 
evaluation, including a score on the 
GAF Scale on Axis V, along with an 
explanation of the significance of 
the assigned score.

c)  The examiner should state an 
opinion as to the degree of 
industrial inadaptability due to the 
veteran's service-connected 
disability.  If employment is not 
feasible due solely to the service-
connected disability, the examiner 
should so state.

d)  The examiner should discuss 
social impairment, as it affects 
industrial adaptability.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

5.  When the above development has been 
completed, the veteran's claim should be 
reviewed by the RO.  The RO should 
consider application of 38 C.F.R. § 3.655 
if the veteran fails to report for his 
examination.  If the decision remains 
adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
medical information and afford due process.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998)



